 98DECISIONSOF NATIONALLABOR RELATIONS BOARDLow Bros.NationalMarket,Inc.andRetail ClerksUnion Local 1288,Retail Clerks International As-sociation,AFL-CIO. Case 20-CA-5703TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJune 30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH,AND JENKINSOn March 4, 1970, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sisttherefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a brief. TheUnion and the General Counsel also filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, LowBros.NationalMarket, Inc., its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.1.Add the following as paragraph 2(c) and re-letter the paragraphs accordingly."(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."RICHARD D. TAPLITZ, Trial Examiner: This casewas tried at Fresno, California, on January 6,1970.' The complaint herein dated October 16 al-legesthat LowBros.National Market, Inc., hereincalled the Respondent, violated Section 8(a)(3)and (1) of the National Labor Relations Act, asamended, by discharging Richard Franco becauseof his activities on behalf ofRetailClerks Union,Local 1288, Retail Clerks International Associa-tion,AFL-CIO, herein called the Union. Respon-dent's answer, dated October 20, admits many ofthe factual allegations of the complaint but deniesthe Respondent violated the Act. The complaintwas based on a charge filed by the Union on August4.All parties appeared at the hearing, were givenfull opportunity to participate, to adduce relevantevidence, to examine and cross-examine witnesses,to argue orally, and to file briefs. Briefs which havebeen carefully considered were filed on behalf ofthe General Counsel and Respondent.Upon the entire record' in the case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a California corporation, has a retailgrocery store called Low Bros. National Market orNational Market in Los Banos, California. Duringthe year preceding the issuance of complaint,Respondent purchased products valued in excess of$50,000 directly from suppliers located outside theState of California and sold products valued in ex-cess of $500,000.The complaint alleges, the Respondent admits,and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6)and (7). of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and Ifind that the Union is a labororganization withinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting and the Prior CaseIn December 1968, the Union sought to organizethe National Market. On January 2, the Respon-All dates are in 1969 unless otherwise specified2The General Counsel filed a motion to correct the transcript of therecordRespondent objects only to changing the word"psyching" to "-slacking" on p 75, 121. To theextent that the motion is unopposed it isgranted and the following changes are made p.7,1 20 "881"is changed toread 8(a)(3 ), p 119,1 5 the word "whether"is deleted184 NLRB No. 11 LOW BROS.NATIONAL MARKET, INC.99dent filed a petition for an election in Case20-RM-1147 and, pursuant to an "Agreement forConsent Election," an election was held on January30. The Union did not receive a majority of thevotes and filed timely objections to the election.The Union also filed a charge against Respondentin Case 20-CA-5415, alleging that Respondent vio-lated Section 8(a)(1) of the Act. Complaint issuedupon the charge, and the unfair practice case andrepresentation proceedings were consolidated andheard by Trial Examiner David E. Davis on June10. The Trial Examiner found that Respondent vio-lated Section 8(a)(1) of the Act by engaging invarious acts of coercion against its employees andby the same conduct substantially interfered withthe election and inhibited the employees from ex-pressing their free choice therein. He thereforerecommended that the election be set aside, that anew election be conducted, and that the represen-tation case be severed from the complaint case.Specifically, the Trial Examiner found that Mor-rey Low, Respondent's president,3 threatened em-ployeeMoore with loss of his employment if theUnion won the election; that Rudolph Galvan,managerofRespondent'sNationalMarket,4threatened employee Vickers with discharge if shevoted for the Union; and that Galvan discouragedemployees from adherence to the Union bythreatening them with stricter working conditions.The Trial Examiner credited the testimony of em-ployee Vickers that Galvan told her that Respon-dent's employees had been represented by a unionon a previous occasion but that it had rid itself ofall employees one by one. All the unfair labor prac-tices were found to have occurred in the latter partof January 1969. On January 8, 1970, the Board is-sued its Decision and Order in Case 20-CA-5415,180 NLRB 592, adopting the findings, conclusions,and recommendations of the Trial Examiner.On February 15, employee Richard Franco wasgiven a 2-week notice of termination. FrancoceasedhisemploymentwithRespondent onFebruary 28. The General Counsel contends thatFranco was discharged because of his activity onbehalf of the Union and that the discharge was acontinuationof the Respondent's conduct ofseveral weeks before which the Board has found tohave been in violation of the Act. The Respondentcontends that Franco's discharge had nothing to dowith union activity but resulted from the returnfrom military service of former employee LarryBernardo, the decrease in business which preventedRespondent from keeping both Bernardo and Fran-co, and from Franco's performance as an employeewhich Respondent considered unsatisfactory.B.Franco's DischargeFranco was hired at the National Market byManager Galvan in mid-November 1968. As a box-boy, Franco's duties were to shelve food, carry outcustomers' groceries to their cars after putting thegroceries in boxes, and unloading trucks when theycame in.On December 29, 1968, there was a meeting atGalvan's house. At this meeting a number of em-ployees, including Franco, signed union member-ship cards. At that time Galvan was in favor of theUnion and he remained that way, according to hisown testimony, until about 3 days before the elec-tion of January 30, when he told every employee inthe store that he had changed his mind about theUnion and that he didn't think they were ready fora union.During January, Franco was vocal in his supportof the Union and he spoke to other employees inthe store, telling them that he was in favor of theUnion and that everybody was going to benefitfrom it. In addition to speaking to the employees,Franco had a number of conversations withRespondent's president, Morrey Low, and Galvan.1.Franco's conversationswith LowOn or about January 7, Franco had a conversa-tion with Low in Low's private office. Franco hadbeen called to the office on the loudspeaker. Noone else was present. Low asked Franco if he likedworking for Respondent and Franco answered thathe did. Low said that he had been fighting theUnion for 8 years and talked about the store andhis financial problems. Low went on to say that hewanted Franco's help in getting out of the mess andhe said that the mess he was referring to was theUnion. At the end of the conversation, Low askedfor Franco's support and shook his hand.The second conversation took place about Janua-ry 14. Once again Franco was called to Low'sprivate office on the loudspeaker and as beforethey were alone. Low told Franco that he had givenFranco's brother a start at the store and he hadgiven Galvan a high position as manager of thestore. He then told Franco that Franco would havea difficult time getting employment with any otheremployer.' Low asked if he still had Franco's sup-port.The third conversation occurred about January21.Franco was once again paged on the loud-speaker. Low told Franco that the day was gettingclose and he needed Franco's support. Low alsosaid that even if the store did go union, things'Respondent's answer admitsthat Morrey Low ispresident and a super-visor withinthe meaningof Sec 2(11) of the Act 1 so find.'Respondent's answer admitsthat Galvanismanager and asupervisorwithin the meaningof Sec 2(11) of the Act. i so find51n an apparent reference to either Low'sorFranco'sethnicbackground,Low compared the color of their skins and said "no white em-ployer will hire you " 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould still be the same, that he still would berunningthings his way, and that he might cut hoursor lay employees off. Low explained to Franco thatif the Union got in his overhead would go up, hewould have financial problems, and for that reasonmight have to let someone go.62.Franco's conversations with GalvanAs was noted above, Manager Galvan was active-ly prounion until about 3 days before the January30 election, at which time he told all the employeeshe changed his mind and, according to the credibletestimony of Franco, that when the employeesvoted they should think about what they were doingand vote the right way. During the period that bothGalvan and Franco were in favor of the Union, theyspoke about it on an almost daily basis.Franco also talked to other employees about theUnion. One of them was Jim, the store butcher.Franco testified that about a week before theJanuary 30 election he was called to the office byGalvan and, in the presence of employees SteveMoore and Jeff Smith, Galvan asked him what thebig idea was talking to Jim about the Union. Francofurther averred that he asked Galvan how he hadfound out and Galvan answered that Jim had calledLow who in turn had called Galvan and that Lowwas mad about it. Galvan denied having any suchconversation with Franco. I credit Franco. Galvanimpressed me, from my observation of him on thewitness stand,as an intelligentperson who wasquite capable of testifying in a clear, direct manner.Instead, he was evasive and far less than candid inmuch of his testimony, as indicated by the implica-tion in his initial testimony that he had not told theemployees in the store about his change of mindabout the Union and then his subsequent testimonyinwhich he admitted that he told every employeein the store that he had changed his mind. Hisfailure to recall his testimony at the prior hearingimpressedme as anattempt to conceal informationrather than a real lapse of memory. Franco wassometimesconfused and often had difficulty incommunicating, but my observation of him on thewitness standconvinced me that he was a truthfulwitness who was trying his best to be accurate. It istrue that Franco placed this conversation about aweek before the election, whereas Galvan dated hischange of heart about the Union as 3 days beforethe election. However, whether Franco was incor-rect about his date or Galvan was previewing hischange of mind, I find that this conversation didoccur during the latter part of January.Franco had another conversation with Galvan onJanuary 30, just before the election. It took place inthe warehouse of the store with no one else present.Franco credibly testified that Galvan told him tovote no; he replied that it wasn't "worth the hass-le";Galvan said, "Think about your job"; and hereplied that he would go through with it anywayand vote the way he felt. Galvan denied that heever told Franco that Franco would be laid off orapt to be laid off if the Union won. He did notspecifically deny the conversation to which Francotestified. I find that the conversation did occur aswas testified to by Franco.3.Franco's conversation with Respondent'sattorney, Ted FrameOn January 29, outside of President Low's office,Respondent's lawyer, Ted Frame, had a conversa-tion with Franco. Frame told Franco that he didn'tcare how Franco felt about the Union and he didn'twant to know but he wanted to tell Franco Low'sside of the story. Frame then talked about Low'sfinancial problems and how difficult it was for Low.In his initial testimony, Franco stated that Frameasked him how he felt about the Union and he an-swered that the Union was good. However, oncross-examination, Franco admitted that when theconversation opened Frame said he didn't want toknow how Franco felt about the Union. While it ispossible that at different points in the conversationFrame said he didn't want to know and then askedabout Franco's union sympathy, the cross-examina-tion sheds enough doubt on the question of Frame'sinterrogation of Franco that no weight can be givento Franco's assertion of interrogation. Frame didnot take the stand.4.Vickers' conversation with Manager GalvanBarbara Vickers worked for Respondent as achecker or cashier from July 1968 until April 13,when she left Respondent's employ for reasons un-related to this case. Franco often boxed grocerieswhich she checked out and he often spoke to her infavor of the Union. She, herself, had signed a unioncard at Galvan's home with the other employees. Afew days before the election, Galvan told her thateveryone had changed their minds about voting forthe Union.'On February 1, Galvan came up to Vickers'checkstand and they had a conversation. Vickerstestified that Galvan said he had been talking toPresident Low about the Union, that if Francostarted "goofing off and psyching off on his job,"he knew what had to be done, and that he knewthat Franco had voted for the Union. Galvan re-calledtheconversationwithVickersbut hetestified that he told her that if Franco didn'tstraighten up he would have to let him go whetherThese findings with regard to all three conversations between Low andFranco are based on the credible and uncontradicted testimony of FrancoThough Low took the stand to testify on behalf of Respondent, he did nottake issue with any of Franco's testimony relating to these conversations' Thesefindings are based on the credited testimonyof Vickers Galvantestified that he did not have any recollectionof a specificconversationwith Vickersbut he did recall telling all the employees that he had changedhis mind Icredit Vickers'version of the conversation LOW BROS. NATIONAL MARKET, INC.they joined the Union or not.As indicated above, Idid not find Galvan to be a credible witness. On theother hand,Vickers was direct,forthright,and fullycredible.I credit her version of the conversation.5.The dischargeOn February 15, President Low gave Franco a 2-week notice of termination.Low told Franco thatformer employeeLarryBernardo had returnedfrom military service;he had more need for Bernar-do than Franco; things were too slow for him tokeep on both of them; and he would rehire Francoif things picked up again.C. Respondent's Defense1.The return of Larry BernardoLow owns and operates another store in additionto the National Market. The second store is locatedinMerced,California,and is named the Super MMarket.Larry Bernardo began work for Low in the Na-tionalMarket store in September 1964. He leftLow's employment after working for a little over ayear because he could not get along with Low'sparents who at the time had a stock ownership inthe store. By November 1966, Low's parents nolonger had an interest in the stores and Bernardowent back to work for Low, but this time at theSuper M store. While he was working there, he ranthecash register,worked produce, and dideverything in the store.He was considered a goodworker. After about 4 months of employment at theSuper M, Bernardo was drafted into the Army. Be-fore he left for service, Bernardo told Low that hewould like to have his job back when he got out,and Low told him that he could. Low told him thathe could not promise that Bernardo would have anyparticular job when he came back but he wouldhave a job. About 5 or 6 months before Bernardowas due for discharge from the Army, he wrote toEddie Owl who was then the store manager of theSuper M and said that he was coming back. Owlreplied that there was no opening at the Super Mbut there was one at the National Market.Bernardowas discharged on February 13 and reported forwork on February 15. On that date he was hired atthe National Market as assistant manager.Accord-ing to Low's credible testimony, he wanted Bernar-do at the National Market because he needed anassistant manager there and he knew that Bernardocould do everything in the store.Low testified that he did not keep Franco whenBernardo reported for work because he couldn't af-ford to have both of them on the payroll andbecause Franco who was a junior employee at bothstores, was less capable than Bernardo.In supportof his contention that he could not afford to keepboth employees on the payroll at the same time,Low showed through the use of a sales chart that101the National Market sales for the month of Februa-ry were lower than in any other month of the year.The chart also showed a substantial rise in the salesvolume for March, April, and May. However, Lowtestified on cross-examination that both stores showa decline in sales every February and there is noevidence in the record to indicate whether or not areduction in sales has ever resulted in the dischargeof an employee in past years. As there is no way ofestablishing through the evidence in the record thatthere is a correlation between gross sales and a par-ticular fixed number of employees that are neededand there is likewise no evidence of any past prac-ticewhich would indicate such a correlation, thebare gross volume figures have little meaning. How-ever,it is important to look at the question ofwhether or not Franco was replaced.If he werereplaced,Respondent's argument that it could notaffordan extra man could not be given muchweight.After Franco was discharged, two new employeeswere hired who did similar work to that which hadbeen done by Franco. One was David Myers andthe other Ken Otto. According to the testimony ofLow, Myers was hired in the latter part of Marchbecause Low knew that Myers' father had a finan-cial problem and he wanted to help out. Low alsotestified thatMyers worked for about 2 weeksabout 12 hours a week. As to Ken Otto, Lowtestified that he was hired as a part timer about thefirstof May, and that business had increased bythen.With regard to the date that Myers started hisemployment, Low was testifying from memoryrather than from records because, according toLow, Myers was paid in cash and no payroll recordwas ever prepared on him. Barbara Vickerstestified that she saw a new boxboy doing Franco'swork about a week after Franco was discharged.Franco's last date of employment was February 28and she saw the new boxboy, whose first name sherecalled was David, about March 5. She concurredwith Low's testimony that Myers worked for about2 weeks and that he was only a part-time worker.She was certain that the new boxboy came to workabout' a week after Franco left and not a monthafter as was testified to by Low. According toVickers' testimony, the other boxboy, Ken Otto,was hired on March 15. She stated that she remem-bered that date because it was on the same day thatshe gave her notice that she was quitting on April15.On April 15when she did leave Respondent'semploy, Otto was still working.Franco's testimony corroborated that of Vickers'with regard to the hiring date of Myers. Francoaverred that he went back to the store about aweek after his discharge and he saw someone elsethat he did not recognize boxing food. The new boywas putting groceries in sacks and taking them outto people's cars and he wore the same type of blueapron that Franco had worn when he was workingthere.427-835 0 - 74 - 8 102DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the date of hires of Myers and Otto, I creditVickers rather than Low. Low had with him whenhe testified records of employees' hiring dates, butthese records omitted the names of Otto andMyers. It is difficult to believe that Low wouldallow any employee to work for him without keep-ing records of that employment. His testimony thathe kept no such records with regard to Myers doesnot reflect well on his credibility. The fact that hehad to rely on memory with regard to the hiringdate of Otto because the records he had with himomitted Otto's name also gives pause. On the otherhand, the testimony of Vickers and Franco thatthey saw Myers working a week after Franco'sdischarge is fully credible. In a similar vein Vickers'testimony that she specifically remembered thedate that Otto started working because that was thedate that she gave her own notice is credible.Vickers left Respondent's employ about April 15and she was sure that Otto was working at thattime. According to Low's testimony, Otto was nothired until some time in May which would be morethan 2 weeks after Vickers left. I find that Myersreplaced Franco as a boxboy about a week afterFranco's discharge, that Myers worked for about 2weeks, and then that on about March 15 OttoreplacedMyers. However, both Myers and Ottowere part-time employees whereas Franco was afull-time employee.2.Franco's performance on the jobPresident Low testified that in reaching the deci-sion to discharge Franco, he considered Franco'sabilityas a worker. According to Low, Francocouldn't check, couldn't do produce, and in generaldidn't have the makings of a clerk.Respondent points to only two specific incidentsrelating to Franco's conduct. On one occasion, thedate of which was not given, a bottle of baby foodhad been broken on the floor of the store and Lowtold Franco to pick it up. Franco was then called tothe front of the store to box groceries and he forgotabout cleaning up the baby food. According to thecredible and uncontradicted testimony of Franco,he was never criticized about this incident. Theother incident was also on an undetermined date.According to the testimony of Galvan, a customercomplained that Franco stared at her andfrightened her.Franco was not able to check (run the cashier)and Low's testimony that he could not handleproduce was credible. It is clear from the testimonyof a number of witnesses that his all-around abilityas a clerk was limited. However, he was a boxboy,and a boxboy's duties were very limited in nature.Respondent contends nonetheless that Franco'sability and attitude even as a boxboy were not up topar.Employee John lacopi testified that Francowas lazier and more sluggish than the other wor-kers; Low testified that Franco didn't seem to getthe job done; Galvan testified that Franco wassometimes moody and didn't like taking orders, hecomplained to the checkers about doing too muchboxing, though he wasn't either fast or slow hedidn't do things right, and he made one of thecheckers nervous by talking back to her; theassistantmanager, Larry Bernardo, testified thatFranco did not always follow directions; employeeClairmonte Graper testified that Franco was not assmart as the other boys, he was sometimes silentwhen he was asked a question, he sometimes passedbaskets through so hard they would bang into her,he sometimes mumbled and talked to himself,sometimes he wouldn't talk to anyone, he wouldcomplain that the noise of the cash register gavehim a headache, and he used words that she didn'tunderstand.Francowas never told that he would bedischarged unless his work or attitude improved.However, there was some conflict of testimony con-cerningwhether he was ever praised or repri-manded about his work. Franco testified that at onetime Galvan told him that he was finally catchingon. Galvan denied ever making such a statement.Though I believe Franco to be a more reliable wit-ness than Galvan, the entire incident is without sig-nificance. Even if Galvan did on one isolated occa-sion mildly praise Franco, such a limited commentwould not reflect on Franco's overall work per-formance.Galvan testified that he told Francomany times to straighten up and he also spoke toFranco's older brother about it. Franco did notdeny Galvan's testimony in this regard but onceagain there is little significance that can be at-tributed to such a remark. It is the kind of remarkthat can be used in either a trivial or a majormatter.There is no dispute that at the time of thedischarge Franco was not told that he was an un-satisfactory worker and he was told that if thingspicked up he would be able to come back.Franco acknowledged that he wore trimming onthe cuffs of his pants and that he sometimes wore aheadband, armbands, and peace buttons. Francodenied that anyone ever told him to take off theheadband. He stated that he took it off beforeputting on his apron. He acknowledged that hewore his armbands and peace symbols to work, thathe was told to take them off, and he removed them.He also acknowledged that Galvan told him that hishair was getting too long and that he needed a hair-cut. Though he did get a haircut eventually, Galvankept reminding him to keep his hair short.Galvan also described Franco's headbands andpeace buttons. Galvan went on to testify that Fran-co was not neat and that he wore Levis and tennisshoes when a white shirt and tie were required.The composite picture8 that emerges of Franco isFranco's own description of his appearance was amplifiedsomewhat bythe testimony of ManagerGalvan,Assistant Manager Bernardo,and em-ployee Graper LOW BROS. NATIONAL MARKET, INC.103that of a rather sluggish worker of limited abilitywho tended to be moody, uncommunicative, and attimes sullen. He wore his hair long and he some-times wore braids on his pants, and a headband inhis hair. However, Respondent does not argue thatFranco's appearance was adversely affecting eitheritsbusiness or its image. As Respondent pointedout in its brief, the General Counsel opened thearea of Franco's dress and Respondent's contentionis that Franco's dress was part of the overall pictureof an unsatisfactory employee. That brief reads inpart: "We did not contend at hearing, and we donot now contend, that Franco's dress per se was areason for his discharge."he was not offering Franco his job back and thatthey both thought it was a kind of a little joke.Franco testified that he had no recollection ofsuch a conversation with Bernardo and - that henever told Bernardo that he did not want to comeback.Bernardo's testimony was credible and it is quitepossible that Franco, who had previously been thesubject of "riding" on this subject, may have for-gotten the particular incident. However, I attributeno significance to the conversation. Bernardo wasplaying a rather nasty game and Franco's responsecould not reasonably be considered to be a rejec-tion of a job.3.Respondent's contention that it did not believeFranco wanted to returnRespondent introduced into the record con-siderable evidence with the intention of establishingthat it had cause to believe that Franco did notdesire to return to work. Presumably, Respondentis taking the position that Franco was originally laidoff because business was bad and he was notneeded when Bernardo returned from the service;in reaching this conclusion Franco's poor work wasconsidered; and after business did subsequently im-prove one of the reasons that Franco was not re-called was that Respondent thought that he did notwant to return.9About 2 weeks after Franco had left Respon-dent's employ, he came back to the store and had aconversation with employee John lacopi. ManagerGalvan was present during the discussion. lacopi,who considers himself somewhat of a "tease,"testified that he asked Franco as a joke whetherFranco wanted to come back. Franco answered tothe effect that he didn't want to hassle with peopleany more. lacopi testified that they both had alaugh over it and that he considered the questionand answer to be a jest. Galvan testified that hetook the conversation seriously. I do not credit Gal-van's testimony in this regard. It was obvious thatlacopi did not have authority to offer Franco reem-ployment and it was just as apparent that lacopi, ina rather sadistic manner, was trying to needle Fran-co. After observing Galvan, I'do not believe he wasso naive as to accept Franco's response at facevalue.Assistant Manager Bernardo testified that about3 weeks after Franco left Respondent's employ, hesaw Franco at the parking lot of Gianoni's Market,a place where single people gather, and he askedFranco whether he would like to come back towork and what he thought about the job. He furthertestified that Franco answered that he didn't likethe hassling with the people and that he did notwant the job back. Bernardo went on to testify that°Respondent's brief mentions eachof thesearguments,though does notconnect themt0 See alsoSutherlandLumber Company,Inc , 176 NLRB 1010,N L R BD. Analysis and ConclusionsNothing in the NationalLaborRelationsActprevents an employer from discharging an em-ployee where he believes that the employee is not agood worker or where he disapproves of an em-ployee's hair style or mode of life in general. How-ever,an employer does violate the Act where hedischarges an employee because of the employee'sunion activities and the employer will not be al-lowed to use the employee's hair style, mode of life,ability, or anything else as a pretext to disguise thereal reason for the discharge. The sole questionpresented in this case is whether or not a substan-tialmotivating reason for the discharge was Fran-co's union activity.As the court said inN.L.R.B. v.Whitin Machine Works,204 F.2d 883, 885(C.A. 1,1953): "In order to supply a basis for inferring dis-crimination, it is necessary to show that one reasonfor the discharge is that the employee was engagingin protected activity.It need not be the only reasonbut it is sufficient if it is a substantial or motivatingreason,despite the fact that other reasons may ex-ist. "10The evidence establishes that Franco was activeon behalf of the Union;Respondent knew of thatactivity;Respondent had a virulent animus againsttheUnion;and Franco was discharged within arelatively short time after engaging in protected ac-tivity.The activity that Franco engaged in was thesigning of a card and the outspoken support hegave the Union among his fellow employees.Respondent knew of this activity because ManagerGalvan was privy to the signing of the card, warnedFranco not to talk to another employee about theUnion,and on January 30, the day of the election,ascertained from Franco that Franco still supportedtheUnion.In addition,Galvan told Vickers onFebruary 1 that he knew Franco voted for theUnion.Respondent's animus toward the Union isestablished by the conversations that Franco hadwith President Low and Galvan and the conversa-tion that Galvan had with employee Vickers, all ofv.LexingtonChairCompany,361 F 2d283 (C A 4,1966),N L R B vSymonsManufacturingCo, 328 F2d 835(C A 7, 1964) 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhichare discussed in more detailbelow. Evenwithout that independent evidenceof animus,Respondent's conduct, as found by the Board in thepriorcase,180NLRB 592, established thatRespondent'sanimustoward the Union was suffi-ciently vitriolic to motivate Respondent to commitsuch widespread violations of Section 8(a)(1) ofthe Act as to require a broad form order prohibit-ing Respondent from interfering with the Section 7rights of employeesin any manner."As totiming,the notification of discharge tookplace on February 15 and Franco's last avowal ofsupport for the Union occurred in his conversationwith Galvan a little over 2 weeks before on January30.In determining whether there was a causal con-nection between the protected activity and thedischarge, the actions and statements of the agentsof Respondent, as well as the defenses raised byRespondent,mustbe considered.The election was scheduled for January 30. Dur-ing themonth prior to that date, Respondent en-gaged in a vigorousantiunioncampaign which, asfound by the Board in the prior case, included con-duct which violated the Act. On January 7, Pre-sident Low asked Franco whether he liked workingfor Respondent and in the same conversation toldFranco how he had been fighting the Union for 8years.The implication of this conversation wasunmistakable: if Franco liked working for Respon-dent, he had better recognize the fact that Respon-dent did not like the Union. Low's second conver-sationwith Franco, which took place on January14, removed some of the veil from the threat. Lowasked if he still had Franco's support and told himthat he would have a difficult time getting employ-ment with any other employer. The third conversa-tion which took place on January 21 also containedan implied threat to discharge Franco. Low toldFranco that even if the store did gounion,thingswould still bethe same,that he still would berunning thingshis way, and that he might cut hoursor lay employees off. Though Low did talk aboutfinancial problems that mightcausehim to letsomeonego if the Unioncamein, in the context ofthe priorconversations,Low was implying thatFranco had a job if the Union was out and did nothave a job if the Union was in.On January 30, the day of the election, Galvanlaid iton theline toFranco by telling him "thinkaboutyour job" while attempting to convince himto vote againstthe Union.Galvan'sremarkstoemployeeVickersonFebruary1gavebody to Low's threats.Galvan told" See R! ReynoldsFoods, Inc,168 NLRB 305, where the Boardadopted the Trial Examiner'sDecision which found"The Board's earlierfindings are properly considered evidence relevant to the present case withrespect to Respondent's Union animus and against which the further al-leged violations herein must be evaluated"Respondent's reliance to thecontraryonCampbell &McLean,Inc, 118 NLRB967, ismisplaced In thatcase the Board found that the Trial Examiner had given undue weight tocertain conduct that the Employer had engaged in some4 yearsprior to theincidents which gave rise to the case before the Trial Examiner and thatthere was no relationship between the facts of the two cases In the instanther that he had spoken to Low about the Union; ifFranco started "goofing off and psyching off on hisjob," he knew what had to be done; and he knewFranco had voted for the Union. I believe that theclear implication of Galvan's remarks was thatRespondent was determined to get rid of Francobecause of Franco'sunionactivity and that Respon-dent wasgoingto jump on the first excuse it couldfind.At that time Galvan apparently expected theexcuse to be poor work on Franco's part.It seemsthatFranco surprised him because there is noevidence of any poor work between Galvan'sFebruary 1 conversation with Vickers and thenotice of discharge on February 15. As the an-ticipated excuse did not materialize, another onehad to be found. Bernardo's return to work aftermilitaryserviceonFebruary 15providedaseemingly plausible reason for letting Franco goand Franco was given his notice of termination onthat date.Respondent contends that Bernardo had a priorclaim on the job and that in effect he replaced thelesser skilled Franco. There is no question thatRespondent had the right to take Bernardo back,but the impact on Franco is far from clear. Bernar-do was hired as an assistant manager. Franco was aboxboy, a job which required very limited skills andability. If Bernardo were taking over Franco's joband doing boxing, he would be of very little use toRespondent as an assistant manager. Respondent'scontention that business was bad in February andthat therefore it could not keep both Bernardo andFranco is also subject to question. The week afterFranco was let go, Myers was hired as a boxboy.Low's altruistic concern for Myers' father does notconvince me that he would hire an employee hehad no need of. Apparently Respondent needed aboxboy and when Myers left, Otto replaced him.Though Myers and Otto both worked part time andFranco worked full-time, I believe that Respondentdid want a boxboy as long as it was not prounionFranco.It istrue that Franco's ability was limited, his use-fulness to Respondent was narrow, his attitudetoward work was sometimes provoking, and his su-pervisors were not pleased with his appearance.12However, I am convinced from the statements andactions of Respondent'sagentsthatRespondentwas willing to put up with Franco as long as he wasantiunion but that they would not tolerate himwhen he was prounion. I believe it was just becauseFranco was an employee of marginal abilities thatRespondent thought it could get rid of a union sup-porter and then find a plausible pretext to disguisecase the unlawful conduct which Respondent is alleged to have engaged inoccurredon February15 and 28,and the conduct which the Board hasfound to have violated theAct occurredonly a matter of weeks prior tothat time The allegations in the complaint relate to matterswhich wouldbe a continuation and extension of the sametype ofconduct which theBoard dealt with in the prior case'= In spite of the fact that Galvan hired him after seeing him and there isno evidence that his appearance changed between the time he was hiredand the time he was discharged LOW BROS. NATIONAL MARKET, INC.105the real reason for the discharge. As set forthabove, Galvan at the time of his conversation withVickers thought that the pretext would be poorwork but Bernardo's return from service presentedRespondent with another excuse for dischargingFranco.When Franco was discharged, he was nottold that his work was bad and he was told that hewould be reemployed if business picked up.Respondent's reliance on evidence that it hadreason to believe that Franco did not want to returnalso indicates that Franco was not as unacceptablean employee as Respondent would picture him.In conclusion I find that Franco was dischargedbecause he engagedin unionactivity and that thereasons put forth by Respondent to explain thedischarge are simply pretexts to disguise the realreason for the discharge. I further find that Respon-dent, by discharging Franco for hisunionactivity,violated Section 8(a)(3) and (1) of the Act.13IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent discharged andfailed to reinstate Richard Franco in violation ofSection 8(a)(3) and (1) of the Act, I shall recom-mend that Respondent offer him reinstatement andmake him whole for any loss of pay resulting fromhis discharge from the date of his discharge to thedate on which he is offered reinstatement, less hisnet earnings during that period. Such backpay shallbe computed on a quarterly basis in the mannerprescribed in F. W.Woolworth Company,90 NLRB289, and shall include interest at 6 percent perannumas provided inIsis Plumbing & Heating Co.,138 NLRB 716.In view of the unfair labor practices committedby Respondent as found by the Board in Case20-CA-5415, 180 NLRB 592, and the broad orderprohibiting Respondent fromengaging inany viola.tionsof Section 8(a)(1) that the Board foundnecessary in that case, I find that a broad cease-and-desist order is appropriate in the instant case.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging and failing to reinstate RichardFranco because of his activity on behalf of theUnion, thereby discouraging membership in theUnion, Respondent has violated Section 8(a)(3) ofthe Act.4.By the foregoing conduct Respondent has in-terfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed to them bySection 7 of the Act and thereby has violated Sec-tion 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case, I recommend that Respondent, LowBros.National Market, Inc., shall:1.Cease and desist from:(a)Discriminatingagainstemployeesbydischarging them in order to discourage employeesfrom joining or supporting the Retail Clerks Union,Local 1288, Retail ClerksInternationalAssocia-tion, AFL-CIO, or any other labor organization.(b) In any manner interfering with, restraining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to reinstate Richard Franco to hisformer or substantially equivalent position withoutprejudice to his seniority and other rights andprivileges.(b)Make Richard Franco whole for any loss ofpay he may have suffered by reason of the dis-crimination against him by payment to him of asum of money equal to the amount he normallywould have earned as wages from the date of hisdischarge to the date of the offer of reinstatement,in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c)Notify Richard Franco if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and the'SThecomplaint is narrowly drawn and does not allege any independentviolations of Sec 8(a)(l) of the Act Low'sthree conversationswith Fran-co, Galvan's criticismof Francofor talking about theUnion,and Galvan'sconversationswith Franco and Vickersare not mentioned in the complaintand the GeneralCounsel relieson them in his brief only as background forFranco's discharge rather than as independent violationsIwill thereforemake no findings with regard to independentviolations ofSec 8(a)(1 ) oftheAct, particularlyas a currently outstanding Boardorder prohibitsRespondent from engaging in any violation of Sec 8(a)( 1) of the Act 106DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its Los Banos, California, store co-pies of the attached notice marked "Appendix."14Copies of said notice, on forms provided by the Re-gionalDirector for Region 20, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 20,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.15" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."16 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 20,in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had the chance togive evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act, and has orderedus to post this notice.The Actgives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through arepresentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of thesethings.WE WILL NOT do anything that interfereswith, restrains,or coerces employees withrespect to these rights. More specifically,WE WILL NOTdiscriminate against employeesby discharging them in order to discourage em-ployees fromjoining or supporting the RetailClerks Union,Local 1288, Retail Clerks Inter-national Association,AFL-CIO,or any otherlabor organization.WE WILL immediatelyofferto reinstateRichard Franco to his former or substantiallyequivalent positionwithout any change inseniority or other privileges he enjoyed beforewe discharged him and we will pay to him anymoney he lost as a result of the discriminationagainst him with interest at 6 percent.WE WILL notify immediately the above-named individual,ifpresently serving in theArmedForces of the United States, of the rightto full reinstatement,upon application afterdischarge fromtheArmedForces, in ac-cordance with the Selective Service Act andtheUniversalMilitaryTraining and ServiceAct.LOW BROS. NATIONALMARKET INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 450 Golden Gate Avenue, Box36047, San Francisco, California 94102, Telephone556-3197.